                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00502-MOC-DSC


 MEGAN HOLMES,                                    )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 COCA-COLA CONSOLIDATED INC.,                     )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Pamela E. Palmer and Brent L. Wilson]” (documents ##8-9) filed October 28,

2020. For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.                   Signed: October 29, 2020




      Case 3:20-cv-00502-MOC-DSC Document 10 Filed 10/29/20 Page 1 of 1
